ERIC E. CHANDLER and PEGGY K. De VRIES, f.k.a. PEGGY K. CHANDLER, Petitioners, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Chandler v. Comm'rDocket No. 11831-84United States Tax Court2013 U.S. Tax Ct. LEXIS 50; March 26, 2013, EnteredChandler v. Commissioner, T.C. Memo 1991-425">T.C. Memo 1991-425, 1991 Tax Ct. Memo LEXIS 474">1991 Tax Ct. Memo LEXIS 474 (T.C., 1991)*50 ERIC E. CHANDLER and PEGGY K. De VRIES, f.k.a. PEGGY K. CHANDLER, Petitioner, Pro se.For Respondent: Abernathy D. Anthony (Tony), Honolulu, HI.John O. Colvin, Chief Judge. Kersting.John O. ColvinDECISIONPursuant to the stipulations filed in the above-entitled case, and the determinations of the Court as set forth in its opinions filed March 30, 1999 (Dixon v. Commissioner, T.C. Memo 1999-101">T.C. Memo 1999-101), March 31, 2000 (Dixon v. Commissioner, T.C. Memo. 2000-116), May 2, 2006 (Dixon v. Commissioner, T.C. Memo 2006-90">T.C. Memo 2006-90), and September 7, 2006 (Dixon v. Commissioner, T.C. Memo 2006-190">T.C. Memo 2006-190), and incorporating herein the facts stipulated by the parties as the findings of the Court, it isORDERED AND DECIDED: That the following deficiency in income tax and penalties are due from petitioners, before application of I.R.C. § 6015(b):DeficienciesAdditions to Tax/PenaltiesPursuant to I.R.C. §§YearIncome Tax6653(a)(1)6653(a)(2)6621(c)/(d)1981$12,311.00NoneNoneNoneThat the following deficiency in income tax and penalties are due from petitioners, after application of I.R.C. § 6015(b):Joint LiabilityAdditions to Tax/PenaltiesPursuant to I.R.C. §§YearIncome Tax6653(a)(1)6653(a)(2)6621(c)/(d)1981NoneNoneNoneNoneAdditional Amount Due from Eric E. ChandlerAdditions to Tax/PenaltiesPursuant to I.R.C. §§YearIncome Tax6653(a)(1)6653(a)(2)6621(c)/(d)1981$12,311.00NoneNoneNoneThat there is no overpayment in income*51  tax due to petitioners for the taxable year 1981;That pursuant to the Stipulation of Agreed Adjustments filed on October 21, 1988, and the Stipulation of Settled Issues As To Petitioner Peggy K. Chandler filed on February 14, 1994, a tax deficiency and negligence penalty for the 1981 tax year were assessed on the Non-Master File against petitioner Peggy K. De Vries (formerly Chandler) in the respective amounts of $20,572.00 and $27,778.02 on May 13, 1994, and the subject tax, penalty, and interest thereon were subsequently abated on July 10, 2003, after respondent determined, by Final Notice dated September 11, 2002, that petitioner Peggy K. De Vries is entitled to relief of liability for the understatement of tax as an innocent spouse under I.R.C. § 6015(b);That petitioners are not entitled to an award of litigation costs under I.R.C. § 7430, except as otherwise ordered by the Court; andThat interest will be assessed as provided by law on the deficiency due from petitioner Eric E. Chandler for the taxable year 1981, but that no interest shall accrue during the period from May 14, 1992, through September 13, 2007.(Signed) John O. ColvinChief JudgeEntered: MAR 26 2013